Citation Nr: 0920743	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  00-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1951 to January 1977.  He died in December 
1998.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 Department of Veterans New York, 
New York Regional Office (RO) decision.  In December 2005, 
the Board denied the claims.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims.  In March 2008, the Court vacated the 
Board's decision, and remanded the case for further 
proceedings consistent with the Court's decision.  The 
appellant's counsel presented argument to the Board in May 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in December 1998.  The death certificate 
shows that he died due to metastatic squamous cell carcinoma 
of the tongue.  Pneumonia was listed as a significant 
condition contributing to death, but not resulting in the 
underlying cause.

A review of the Veteran's service treatment records reveals 
no complaints or findings pertaining to carcinoma of the 
tongue or larynx, and a March 1978 VA physical examination 
did not record any tongue or laryngeal abnormality during an 
examination of the Veteran's throat.

In February 1998, the Veteran was seen by Dennis O'Hara, 
D.M.D., who noted the Veteran's complaint of a non healing 
ulcer at the right posterior lateral border of the tongue.  
Dr. O'Hara also noted that the Veteran had a 40 plus pack 
year history of cigarette smoking.  Following a physical 
examination a biopsy was conducted on February 9, 1998.  The 
excised portion of the tongue showed an infiltrating, 
moderately well differentiated squamous cell carcinoma which 
had invaded the skeletal musculature and secondary salivary 
glands.  The tumor appeared to extend to the excision line.  

A report of a February 20,1998 CT scan of the neck prepared 
by Peter Tutschka, M.D., revealed no adenopathy in the neck 
along the jugular veins or soft tissues, and no adenopathy 
was noted in the neck region.  

The Veteran was referred to Duck Kim, M.D., for treatment.  
Following his examination Dr. Kim opined that the Veteran had 
an ulcer in the posterior lateral portion of the tongue where 
the tongue meets the anterior tonsillar pillar area.  

In a March 1998 report Anthony Vaccaro, M.D., noted his 
review of a neck CT scan which had been conducted in the 
"last week or two" which was negative for adenopathy, and 
which did include some images of the tongue but no obvious 
tumor.

In May 1998, the Veteran underwent surgery to remove a 
carcinoma from the right neck.  In June 1998, he underwent 
surgery to remove a carcinoma from the left neck.  In July 
1998, his tongue carcinoma recurred.  

In an October 1998 letter to Tony Vaccaro, M.D., Bruce Bunn, 
M.D., wrote that the Veteran's history, "started in 
(February 1968) when he was diagnosed with laryngeal 
carcinoma.  Reportedly this was to the base of the tongue and 
to the larynx."  (Emphasis added.)

In December 1998 the Veteran died due to what an autopsy 
determined was squamous cell carcinoma that began in the 
tongue.  

The basis for Dr. Bunn's opinion that the Veteran had been 
diagnosed with laryngeal cancer is unclear.  Accordingly, 
because service connection for laryngeal cancer arguably may 
be warranted in this case, and because such a finding may 
impact on the other issues presented, the Board finds further 
development to be in order.

Finally while the Board acknowledges the Veteran's receipt of 
the Vietnam Service and Campaign Medals, as well as his 
receipt of the Republic of Vietnam Gallantry Cross with Palm, 
these awards are not per se evidence of service on the land 
mass of the Republic of Vietnam.  Hence, they are not per se 
evidence of service warranting a presumption of exposure to 
Agent Orange and other herbicides.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  In this respect, in addition to those 
who served on the land mass of the Republic of Vietnam, the 
Vietnam Service Medal was also awarded to those personnel who 
served in the contiguous waters or airspace over Vietnam, as 
well as to personnel who served in Thailand, Laos, or 
Cambodia or the airspace, thereover, and in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, DoD 1348.33-M, AP4.1.2.66.2.1-2.  The Vietnam 
Campaign Medal was also awarded to personnel who served 
outside the geographical limits of the Republic of Vietnam 
and contributed direct combat support to the Republic of 
Vietnam Armed Forces for an aggregate of six months.  Id. at 
C7.5.1.6.2.  Finally, the Republic of Vietnam Gallantry Cross 
with Palm was also awarded to all units subordinate to 
Military Assistance Command (MACV) during the period 8 
February 1962 and 28 March 1973.  
http://www.tioh.hqda.pentagon.mil/Awards  /VIETNAM 
%20GALLANTRY %20CROSS1.html  The Veteran's unit in Southeast 
Asia undoubtedly was ultimately subordinate to the MACV 
commander.  Hence, further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO/AMC should contact W. Bruce 
Bunn, M.D., of Champlain Valley Pulmonary 
Associates of Plattsburgh, New York, and 
request that he provide copies of all of 
treatment records, as well as the basis 
for his October 1998 statement that the 
Veteran had been "diagnosed with 
laryngeal carcinoma in February 1998."  
All medical records that Dr. Bunn 
considered in making that statement must 
be secured.  

2.  The RO/AMC should contact Duck Kim, 
M.D., and request that he provide any 
evidence from his files that would show 
that the Veteran ever had laryngeal 
carcinoma.

3.  The RO/AMC should contact the 
National Personnel Records Center and 
request copies of the Veteran's service 
personnel records, and any documents 
which would corroborate the assertion 
that the appellant served on the land 
mass of the Republic of Vietnam.  The 
assistance of the Air Force Liaison 
Officer at the National Personnel Records 
Center in verifying the Veteran's 
purported service on the land mass of the 
Republic of Vietnam should be requested.

4.  Thereafter, the claims files must be 
forwarded to a board certified 
pathologist for a review of the records, 
to particularly include the February 1998 
report from Dr. Bunn, the records 
provided by Dr. Kim, and December 1998 
autopsy conducted by the Department of 
Pathology at Champlain Valley Physicians 
Hospital Medical Center in Plattsburgh, 
New York.  Following his/her review of 
the file, the pathologist must opine 
whether it is at least as likely as not 
that the Veteran suffered from laryngeal 
cancer at any time following his service 
retirement in 1977.  Was Dr. Kim's 
February 1998 finding that the "ulcer" 
began in the posterior lateral portion of 
the tongue where the tongue meets the 
anterior tonsillar pillar area evidence 
that the Veteran's terminal cancer began 
in the larynx?  Is there any evidence 
which would suggest that the Veteran died 
due to laryngeal cancer instead of the 
squamous cell carcinoma of the tongue 
diagnosed following a December 1998 
autopsy of the Veteran?  Finally, if the 
Veteran is found to have had laryngeal 
cancer, is it more likely than not, i.e., 
is there more than a 50/50 chance, that 
the cancer was due to his 40 plus pack 
year history of cigarette smoking?  A 
complete written rationale must be 
provided for any opinion provided.  

5.  When the foregoing actions have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law.  The RO/AMC 
should then readjudicate the issues 
presented.  If any benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she and her representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

